                                       Case 3:20-cv-07760-WHA Document 92 Filed 03/04/21 Page 1 of 2




                               1 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                               2 Winston Liaw (State Bar No. 273899)
                                 wliaw@fbm.com
                               3 Sushila Chanana (State Bar No. 254100)
                                 schanana@fbm.com
                               4 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               5 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               6 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               7 Facsimile: (415) 954-4480

                               8 Attorneys for Defendant
                                 Adobe Inc.
                               9
                            10

                            11                                        UNITED STATES DISTRICT COURT
                            12                                     NORTHERN DISTRICT OF CALIFORNIA
                            13                                             SAN FRANCISCO DIVISION
                            14
                                    SYNKLOUD TECHNOLOGIES, LLC,                           Case No. 3:20-cv-07760-WHA
                            15
                                                     Plaintiff,                           NOTICE OF DEFENDANT ADOBE
                            16                                                            INC.’S SELECTION OF A SINGLE
                                            vs.                                           CLAIM FOR THE PATENT
                            17                                                            SHOWDOWN
                                    ADOBE, INC.,
                            18                                                            The Hon. William H. Alsup
                                                     Defendant.
                            19                                                            Patent Showdown: June 24, 2021, 8:00 am
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Notice re: Adobe’s Selection of Single Claim - Case                                   38027\13970457.1
         (415) 954-4400
                                    No. 3:20-cv-07760 WHA
                                       Case 3:20-cv-07760-WHA Document 92 Filed 03/04/21 Page 2 of 2




                               1            Pursuant to Paragraph 1 of this Court’s February 4, 2021 Patent Showdown Scheduling

                               2 Order (Dkt. 79), Defendant Adobe Inc. selects claim 10 from U.S. Patent No. 8,868,690 to present

                               3 in the Patent Showdown.

                               4

                               5 Dated: March 4, 2021                                     Respectfully submitted,

                               6
                                                                                          /s/ Eugene Y. Mar
                               7                                                          Eugene Y. Mar (State Bar No. 227071)
                                                                                          emar@fbm.com
                               8                                                          Winston Liaw (State Bar No. 273899)
                                                                                          wliaw@fbm.com
                               9
                                                                                          Sushila Chanana (State Bar No. 254100)
                            10                                                            schanana@fbm.com
                                                                                          Ashleigh Nickerson (State Bar No. 331056)
                            11                                                            anickerson@fbm.com
                                                                                          FARELLA BRAUN + MARTEL LLP
                            12                                                            235 Montgomery Street, 17th Floor
                            13                                                            San Francisco, California 94104
                                                                                          Telephone: (415) 954-4400
                            14                                                            Facsimile: (415) 954-4480

                            15                                                            Attorneys for Defendant
                                                                                          Adobe Inc.
                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Notice re: Adobe’s Selection of Single Claim - Case   2                                  38027\13970457.1
         (415) 954-4400
                                    No. 3:20-cv-07760 WHA
